Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendments and Remarks filed in the U.S. on 4/6/2022. Claims 1-20 are pending in the case. Claims 1, 13, and 20 are written in independent form.
Applicant’s amendments and remarks filed on 4/6/2022 have been fully considered and were found to overcome the previously cited prior art, thus necessitating the new grounds of rejection presented herein. Accordingly, THIS ACTION IS MADE FINAL.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (U.S. Patent No. 9,098,291, hereinafter referred to as Lin) and further in view of Nattinger et al. (U.S. Pre-Grant Publication No. 2005/0268288, hereinafter referred to as Nattinger) and Schmitt et al. (U.S. Pre-Grant Publication No. 2002/0046397, hereinafter referred to as Schmitt).

Regarding Claim 1:
Lin teaches a computer implemented method comprising:
executing, by at least one processor, decision logic;
Lin teaches executing decision logic by an execution engine 440 to “process a graphical model to produce simulation results” (39).
generating, by the at least one processor and in response to the executing, an execution graph, the execution graph comprising a plurality of nodes corresponding to a plurality of decision entities of the decisions logic;
Lin teaches generating an execution graph in the form of a model panel 740 that displays “a representation (e.g., interactive graphic file 650) of TCE model 520”, the TCE model 520 displayed in model panel 740 comprising a plurality of decision blocks (80)
displaying, by the at least one processor, the execution graph on a user interface; and
Lin teaches displaying the execution graph in model pane 740 of Fig. 7 (78-80)
displaying, by the at least one processor and in response to receiving a selection of a node of the plurality of nodes via the user interface, information associated with the selected node.
Lin teaches “code panel 720 may display TCE code 510 information associated with a portion of TCE model 520 selected in model navigation panel 730 and/or model panel 740” (79) thereby teaching in response to selecting a node of the execution graph, displaying information associated with the selected node.


Lin explicitly teaches all of the elements of the claimed invention as stated above except:
executing, by at least one processor, decision logic in response to receiving a data file;
executing, by the at least one processors, a debugging of the decision logic,
the debugging including:
selecting a debugging method based on the received selection of the node in the plurality of nodes, the selection of the node is received through an interactive graphical identification of the node in the execution graph; and
identifying, using the selected debugging method, at least one of an error and a failure in the decision logic, and debugging the at least one identified error and identified failure.


However, in the related field of endeavor of graphical interfaces for flow charts, Nattinger teaches:
executing, by at least one processor, decision logic in response to receiving a data file;
Nattinger teaches “the graphical program analyzer may provide a user interface with which the user may interact in order to inform the graphical program analyzer about the user-defined test(s)” where the user-defined test(s) are one or more files (Para. [0015]). Nattinger further teaches “input data to a graphical program may be received from any of various sources, such as…from a file” (Para. [0059]) thereby teaching receiving a file as input for executing decision logic of nodes in a flow chart.
executing, by the at least one processors, a debugging of the decision logic,
Nattinger teaches debugging being enabled (Para. [0163])

Thus it would have been obvious to a person having ordinary skill in the art, having the teachings of Nattinger and Lin at the time that the claimed invention was effectively filed, to have combined the graphical interface for using files as input into a block diagram for performing logical decisions, as taught by Nattinger, with the system and method for designing and executing a process modeling environment, as taught by Lin.
One would have been motivated to make such combination because while Lin teaches producing simulation results for the process (39), Lin does not teach the basis for simulating results, and Nattinger teaches a method of inputting test, or simulated, data in the form of one or more constructed files for executing decision logic and it would have been obvious to a person having ordinary skill in the art that using a pre-constructed file as input data for running a simulation would provide a quick way to simulate the same input data for the editable modeling environment taught by Lin.


Lin and Nattinger explicitly teach all of the elements of the claimed invention as stated above except:
the debugging including:
selecting a debugging method based on the received selection of the node in the plurality of nodes, the selection of the node is received through an interactive graphical identification of the node in the execution graph; and
identifying, using the selected debugging method, at least one of an error and a failure in the decision logic, and debugging the at least one identified error and identified failure.

However, in the related field of endeavor of debugging flowcharts, Schmitt teaches:
the debugging including:
selecting a debugging method based on the received selection of the node in the plurality of nodes, the selection of the node is received through an interactive graphical identification of the node in the execution graph; and
Schmitt teaches “a user may investigate the performance or defective performance of a program sequence on a graphical flowchart level” (Para. [0018]) and “preparing a debugging process based on the flowchart” (Paras. [0011]) thereby teaching selecting a debugging method based on each node of the flowchart.  Schmitt further teaches “a debugging interface is made available to the user at the level of the textual language and/or at the level of the pseudo-code and/or at the level of the processor code” (Para. [0032]) where “a user can perform the debugging in a single-step mode or in breakpoint mode” (Para. [0020]) thereby teaching a user selecting a node in a debugging interface for debugging using single-step or breakpoint mode.
identifying, using the selected debugging method, at least one of an error and a failure in the decision logic, and debugging the at least one identified error and identified failure.
Schmitt teaches “a user may investigate the performance or defective performance of a program sequence on a graphical flowchart level” (Para. [0018]) based on the process steps of “a) preparing a debugging process based on the flowchart. b) assigning a suspend command to each graphical element. c) starting the debugging process. d) continuing the program sequence until a suspend command is reached. e) visualizing the location of the current element in the flowchart for the user. f) proceeding to the next possible suspend command. g) repeating steps d) through f) until the user reaches the end of the flowchart” (Paras. [0011]-[0017]).
Schmitt further teaches “a user can perform the debugging in a single-step mode or in breakpoint mode” (Para. [0020]) thereby teaching debugging identified errors or failures.

Thus it would have been obvious to a person having ordinary skill in the art, having the teachings of Schmitt, Nattinger, and Lin at the time that the claimed invention was effectively filed, to have combined the debugging interface of a process represented as a flowchart, as taught by Schmitt, with the graphical interface for using files as input into a block diagram for performing logical decisions, as taught by Nattinger, and the system and method for designing and executing a process modeling environment, as taught by Lin.
One would have been motivated to make such combination because while Lin teaches transforming modeling environment code into a non-modeling environment format, such as a flowchart, Schmitt teaches leveraging the generated flowchart for creating a debugging interface for a user to perform a debugging process using the generated flowchart representing the underlying process (Abstract & Para. [0032]).  On would have been further motivated to make such combination because Schmitt teaches a system where “a user can shift between textual language, contact plan and/or the function plan as forms of representation of expressing conditions as desired” which “provides increased flexibility for the user, and is an advantage in particular when formulating conditions, because the user can select the form of representation or description in which he or she is most experienced of which is most appropriate to the underlying problem” (Para. [0038]).


Regarding Claim 2:
Schmitt, Nattinger, and Lin further teach:
wherein the decision entity comprises a decision table, a decision tree, a ruleset, and/or a scorecard.
Lin teaches graphical models may include entities, such as model elements reflected as blocks, where the entities may have attributes associated with them and “the attributes may include model elements such value information and meta information for the model element associated with the attributes (40). Lin further teaches script or code associated with blocks (84) thereby teaching each block comprising a ruleset.

Regarding Claim 3:
Schmitt, Nattinger, and Lin further teach:
wherein the information associated with the selected node comprises a variable reference, a logical condition, a variable value, a variable threshold, and/or an output associated with the selected node.
Lin teaches “a user of user interface 1200 may select a block of TCE model 520 displayed in model panel 740” where “upon selection of the particular block…script file 660 may determine portion(s) of TCE code 520 that are related to the selected block” (98).  Lin further teaches “entities may have attributes associated with them…the attributes may include model elements such as value information and meta information for the model element associated with the attributes” (40).

Regarding Claim 4:
Schmitt, Nattinger, and Lin further teach:
displaying, via the user interface by the at least one processor, a variable and a corresponding variable value changed by the decision logic.
Lin teaches model elements as blocks comprising attributes such as value information (40) and “a block of TCE model 520 may include behavior associated with the block, data associated with the block, a parameter associated with the block, analysis information (e.g., coverage results) associated with the block, etc.” and “when the user selects the block, interactive graphic file 650 may display default information associated with the block” (72) where the blocks have inputs and outputs indicated by arrows such as in element 740 of Fig. 12.

Regarding Claim 5:
Schmitt, Nattinger, and Lin further teach:
displaying, via the user interface by the at least one processor and in response to receiving a selection of the variable value, an indication of a highlighted node of the plurality of nodes associated with the selected variable value.
Lin teaches “a selection of a block in the TCE Model may cause corresponding lines of the TCE code to be highlighted and vice versa” (8) thereby teaching selecting a block may cause highlighting of associated information of the block, or vice versa where selecting information associated with a block may cause the block to be highlighted. Lin further teaches model elements as blocks comprising attributes such as value information (40) and “a block of TCE model 520 may include behavior associated with the block, data associated with the block, a parameter associated with the block, analysis information (e.g., coverage results) associated with the block, etc.” and “when the user selects the block, interactive graphic file 650 may display default information associated with the block” (72) where the blocks have associated input and output values indicated by arrows such as in element 740 of Fig. 12.

Regarding Claim 6:
Schmitt, Nattinger, and Lin further teach:
displaying, via the user interface by the at least one processor and in response to receiving a selection of the variable value, information associated with the highlighted node.
Lin teaches “code panel 720 may display TCE code 510 information associated with a portion of TCE model 520 selected in model navigation panel 730 and or model panel 740” (79) and further teaches portions of a TCE model can be selected indirectly by teaching “a selection of a block in the TCE Model may cause corresponding lines of the TCE code to be highlighted and vice versa” (8).  Therefore, Lin teaches displaying additional information related to the selected block when indirectly selecting the block based on selection of TCE code related to a block.


Regarding Claim 7:
Schmitt, Nattinger, and Lin further teach:
wherein the execution graph displays the plurality of nodes in an order of execution.
Lin teaches the model panel 740 displaying the blocks in an order of execution teaching arrows indicating the order in which information is passed from block to block (Fig. 7 Element 740).

Regarding Claim 8:
Schmitt, Nattinger, and Lin further teach:
wherein the plurality of nodes comprises a rule node, the rule node corresponding to a rule of the decision logic.
Lin teaches graphical models may include entities, such as model elements reflected as blocks, where the entities may have attributes associated with them and “the attributes may include model elements such value information and meta information for the model element associated with the attributes (40). Lin further teaches script or code associated with blocks (84) thereby teaching each block as a rule node corresponding to a rule of decision logic for processing data.

Regarding Claim 9:
Schmitt, Nattinger, and Lin further teach:
wherein the execution graph further comprises a group node comprising one or more rule nodes.
Lin teaches “TCE model 520 may be hierarchical (e.g., TCE model 520 may include sub-blocks and TCE code 510 may include doe modules” where “as the user navigates to a particular hierarchy of TCE model 520, script file 660 may adjust the display of TCE code 510 to show a portion of TCE code 510 related to the particular hierarchy of TCE model 520” (72).  Therefore, Lin teaches a group node as a block that comprises one or more sub-blocks or subsystems.

Regarding Claim 10:
Schmitt, Nattinger, and Lin further teach:
wherein the user interface comprises a playback control, the playback control comprising a forward direction and a reverse direction for navigating the plurality of nodes in an order of execution or in a reverse order of execution.
Lin teaches “model panel 740 may include model navigation buttons 760 that control navigation through information displayed in model panel 740” (81).  While Lin does not explicitly teach forward and backward navigation buttons in relation to navigating the model panel 740, Lin does teach incorporating forward and backward navigation buttons for navigating a display of information (78), which can be understand to coincide with navigating the flow of the blocks in the model panel 740.

Regarding Claim 13:
Some of the limitations herein are similar to some or all of the limitations of Claim 1.

Schmitt, Nattinger, and Lin further teach a system comprising:
at least one programmable processor; and (Lin – Col. 6 Lines 16-42)
a machine-readable medium storing instructions that, when executed by the at least one processor, cause the at least one programmable processor to perform operations (Lin – Col. 6 Lines 16-42).

Regarding Claim 14:
All of the limitations herein are similar to some or all of the limitations of Claim 2.

Regarding Claim 15:
All of the limitations herein are similar to some or all of the limitations of Claim 3.

Regarding Claim 16:
All of the limitations herein are similar to some or all of the limitations of Claim 4.

Regarding Claim 17:
All of the limitations herein are similar to some or all of the limitations of Claim 5.

Regarding Claim 18:
All of the limitations herein are similar to some or all of the limitations of Claim 6.

Regarding Claim 19:
All of the limitations herein are similar to some or all of the limitations of Claim 10.

Regarding Claim 20:
Some of the limitations herein are similar to some or all of the limitations of Claim 1.

Schmitt, Nattinger, and Lin further teach:
a non-transitory computer program product storing instructions that, when executed by at least one programmable processor, cause at least one programmable processor to perform operations (Lin – Col. 6 Lines 16-42).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lin, Nattinger, and Schmitt, and further in view of Luan et al. (U.S. Pre-Grant Publication No. 2015/0324275, hereinafter referred to as Luan).

Regarding Claim 11:
Lin, Nattinger, and Schmitt explicitly teaches all of the elements of the claimed invention as stated above except:
wherein the playback control comprises an auto-play mode, the auto-play mode automatically selecting each node of the plurality of nodes in the order of execution.

However, in the related field of endeavor of modeling a flow of data across operation blocks, Thomsen teaches:
wherein the playback control comprises an auto-play mode, the auto-play mode automatically selecting each node of the plurality of nodes in the order of execution.
Thomsen teaches a presentation of a playback of an execution past operations in a modeled environment with the added functionality of playback controls that “can include, for example, a specification of a past time range to be reviewed…instructions to scroll the asset operation playback backward or forward in time, or other such instructions” (Para. [0169]) thereby teaching an auto-play mode for playing back a process in a modeled environment.

Thus it would have been obvious to a person having ordinary skill in the art, having the teachings of Thomsen, Nattinger, and Lin at the time that the claimed invention was effectively filed, to have combined the playback controls for visually playing steps in a modeled environment, as taught by Thomsen, with the graphical interface for using files as input into a block diagram for performing logical decisions, as taught by Nattinger, and the system and method for designing and executing a process modeling environment, as taught by Lin.
One would have been motivated to make such combination because while Lin teaches model navigation buttons 760 for navigating the information displayed in model panel 740 (81) Thomsen teaches a playback of the modeled environment with added functional controls (Para. [0169]) which would have been obvious to a person having ordinary skill in the art as improving the user’s ability to follow the logical progression of the modeled process in the model panel 740 and other panels taught by Lin without being forced to click forward through each progression.

Regarding Claim 12:
Lin, Nattinger, Schmitt, and Thomsen further teach:
displaying, in response to the automatic selecting in the auto-play mode, each rule associated with a currently selected node of the plurality of nodes.
Lin teaches selecting a block of TCE model 520 displayed in model panel 740 where “upon selection of the particular block…script file 660 may determine portion(s) of TCE code 520 that are related to the selected block” (98) and navigation buttons 760 for navigating the information displayed in model panel 740 (81). Lin further teaches graphical models may include entities, such as model elements reflected as blocks, where the entities may have attributes associated with them and “the attributes may include model elements such value information and meta information for the model element associated with the attributes (40).
Thomsen teaches a playback mechanism for automatically playing through a series of previously executed steps in a model (Para. [0169]).
Therefore, the features of Lin in combination with Thomsen teach displaying the selection of each block and its associated attributes, as taught by Lin, when using the playback navigation feature, taught by Thomsen, as part of the navigation buttons 760 taught by Lin.

Response to Amendment
Applicant’s Amendments, filed on 4/6/2022, are acknowledged and accepted.
In light of the amendments filed on 4/6/2022, the 35 U.S.C. 101 rejection of claims 1, 13, and 20 for being directed to an abstract idea, as presented in the non-final rejection dated 12/22/2021, has been withdrawn.
As stated above and restated here for convenience, Applicant’s amendments and remarks filed on 4/6/2022 have been fully considered and were found to overcome the previously cited prior art, thus necessitating the new grounds of rejection presented herein. Accordingly, THIS ACTION IS MADE FINAL.


Response to Arguments
On pages 7-17 of the remarks filed on 4/6/2022, Applicant argues that amended claims 1, 13, and 20 should not be rejected under 35. U.S.C. 101.  Applicant’s argument is convincing based upon the amendments made to the independent claims.
On pages 17-20 of the remarks filed on 4/6/2022, Applicant argues that Lin, Nattinger, and Luan, neither alone or in combination, teach at least the amended claims 1, 13, and 20.  Applicant’s argument is convincing and has thus necessitated the new grounds of rejected presented herein.  In particular, Lin, Nattinger, and Luan were found to not explicitly teach the debugging including:
selecting a debugging method based on the received selection of the node in the plurality of nodes, the selection of the node is received through an interactive graphical identification of the node in the execution graph; and
identifying, using the selected debugging method, at least one of an error and a failure in the decision logic, and debugging the at least one identified error and identified failure.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Non-Patent Literature Charntaweekhun et al., "Visual Programming using Flowchart," 2006 International Symposium on Communications and Information Technologies, 2006, pp. 1062-1065, doi: 10.1109/ISCIT.2006.339940 teaches visual programming using a flowchart representation and testing and debugging the program using the flowchart.
Oya et al. (U.S. Patent No. 10,761,513) teaches performing a debug of a PLC program and a robot program in synchronous execution mode and asynchronous mode using a user interface (Figs. 4-7 and Col. 10 Line 38 – Col. 11 Line 22).
Artzi et al. (U.S. Patent No. 9,043,761) teaches receiving one or more tests “to apply to software application or at least a portion of a software application” (Fig. 3 Element 304 and Col. 11 Line 62 – Col. 12 Line 12) thereby teaching targeting only a portion of software for applying tests to the targeted software.
Clark (U.S. Pre-Grant Publication No. 2010/0257506) teaches selecting an entity block in a graphical model of connected blocks and performing a functional transformation on the state information for the selected entity block and outputting the results of the functional transformation by reference.
Crawford et al. (U.S. Pre-Grant Publication No. 2009/0064053) teaches techniques for visualization of decision logic in a graphical user interface with linked nodes within a hierarchical structure.
Degenhardt et al. (U.S. Pre-Grant Publication No. 2007/0283352) teaches a user interface pertaining to business tasks having at least one subtask step where the UI is a development tool for building a sequence of connected tasks that can then be executed by a user with forward and backward navigation.
Donaldson et al. (U.S. Pre-Grant Publication No. 2013/0117280) teaches visually displaying a decision tree model generated from sample data navigation allowing for user interaction where selection of a node results in the display of associated characteristics with the node and related nodes.
Jones et al. (U.S. Pre-Grant Publication No. 2012/0029661) teaches an interactive user interface to manage a plurality of objects representing logical entities and generating a command pane to display a set of selectable controls corresponding to a task to be performed on at least one of the plurality of objects.
Kudukoli et al. (U.S. Pre-Grant Publication No. 2005/0268173) teaches a graphical program, such as LabVIEW, for editing a block diagram that performs connected functional blocks (Para. [0112] & Fig. 5).
Subramanian et al. (U.S. Patent No. 9,354,776) teaches a graphical user interface for building a flowchart model using functional blocks representing logical entities.






THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F MAY whose telephone number is (571)272-3195. The examiner can normally be reached Monday-Friday 9:30am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F MAY/Examiner, Art Unit 2154                                                                                                                                                                                                        7/15/2022

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154